Per Curiam.
In this case the Court of Law Appeals have conferred with their brethren of the Equity Court of Appeals, and have come to the conclusion that the practice, settled in 1812, by the Court of Appeals in Equity, in Taylor vs. Mayrant, 4 Eq. Eep. 514, should be untouched. According to that case, the appeal should be to the Court ordering the issue.
This Court declines, therefore, to hear the appeal. The case is stricken from the docket.
O’Neall, Wardlaw, Withers, Whitner, Glover and Munro, JJ., concurring.